Title: From George Washington to Colonel William Malcom, 8 November 1778
From: Washington, George
To: Malcom, William


  
    Sir
    Head Quarters [Fredericksburg, N.Y.] 8th Novemr 1778
  
I recd yours of the 5th inclosing a weekly Return of the Garrison.
If you will make a Return of your Regiment and send an Officer up to this place he can have compleat suits of Uniform, Shoes and Stockings and a proportion of Hatts and Blankets. Let your Return specify the exact number of the two latter Articles already in the Regiment—There are no Shirts at this time in the Store, but they are daily expected. The Uniforms are Blue and Red and Brown and Red, either of which you may have.
  You may, if you think it is proper, put all things in readiness to take up the Chain and Boom. I do not think there is any danger of a Visit from the Enemy this Fall, but still there is no need of running any  
    
    
    
    Risque by taking it up before there is a necessity for it. I am Sir Yr most obt.
